Mb. Justice Waterman delivered the opinion oe the Court. In the case of The People ex rel. v. John M. Moore, it fairly appears from the record that the county clerk has designated John J. Fitzgerald to succeed the appellee, John M. Moore, and has directed said Moore to turn over his books and papers to said Fitzgerald. ■ In all other respects the facts of this case are similar to those in the proceeding v. O’Toole. We are of the opinion, said John M. Moore not having been appointed or commissioned by the governor,- and said Fitzgerald, who was recommended, appointed, confirmed and commissioned, having been designated by the county clerk to succeed Moore, that he, said Moore, is no longer entitled to exercise the office of justice of the peace. In the case of The People ex rel. v. John M. Moore, the judgment of the Circuit Court is reversed with directions to enter a judgment of ouster, with a nominal fine; the question being one about which courts have differed and said Moore having apparently acted in perfect good faith. Reversed and remanded with directions.